Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. K. Dobson, Ph.D. on 1/24/2022.

The application has been amended as follows: 

In claim 13 delete lines 9 and 10 and insert --- X-ray diffraction profile that comprises peaks in terms of 2-theta at 15.9 + 0.2o, 10.1 + 0.2o,  12.5 + 0.2o, 33.7 + 0.2o, and 37.7 + 0.2o , wherein  ---.

In claim 14 line 2 delete “a” and insert --- the ---.

In claim 19 line 3 delete “a” and insert --- the ---.

Replace claim 21 with the following claim 21 --- 21. The composition of claim 13 further comprising at least one agriculturally acceptable carrier or diluent, wherein the 

In claim 26 line 2 after “locus” insert --- of crop and/or undesired plant ---.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest instant crystalline polymorphic x-ray diffraction of 2-theta peaks for sulfentrazone as is recited in instant claim 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616